DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
 
Response to Arguments
Applicant argues that the rejection of Claim 21 is improper.
In response, the Examiner respectfully disagree with the Applicant. The rejection of Claim 21 is restated herein: Regarding Claim 21, Ray discloses a wipes dispenser (fig.1) comprising: a container (102); a plurality of wipes (104) contained within the container (102); a fluid (fluid employed to wet wipes and are collected by fluid retaining member 116) for wetting the plurality of wipes; a receiving member (132) connected to the container (102); a nozzle (110); at least a portion of the nozzle having a dome (110 clearly has a dome; fig.1); the nozzle (110) having a nozzle opening (114) located therethrough; the opening located in the apex of the dome (fig.1; 114 is clearly located in the apex of the dome); the nozzle (110) having an upper surface of the dome shape (fig.1; 110 has an upper and lower surface which both have a surface of the dome shape); a nozzle guard (136) located over at least a portion of the upper surface (fig.1) of the dome; and the nozzle guard (136) having a guard opening (retaining ring 136 has an opening since it wraps around 110) proximate the nozzle opening (114).
Although Ray does not explicitly disclose wherein the nozzle guard (136) eliminates or slows wear of the nozzle opening (114), it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the nozzle guard (136) of Ray to eliminate or slow wear of the nozzle opening as illustrated in fig.1 of the Ray’s disclosure. Moreover, this limitation is an intended-use recitation. Figure 1 of Ray clearly illustrate that the rejection of Claim 21 is indeed proper. Furthermore, element 136 is an annular fluid retaining ring. Thus, by the mere action of element 136 capturing and retaining the excess fluid, it acts as a guard that precludes the nozzle 110 from being overly saturated or simply saturated with fluid, thus prolonging its use and durability.
Applicant argues that Claim 22 is improper. 
In response, the Examiner respectfully disagree with the Applicant. Regarding Claim 22, Ray discloses wherein the nozzle guard opening (retaining ring 136 has an opening since it wraps around 110) is slightly larger than the nozzle opening (114). It is more than visibly apparent that opening 114 has a profoundly lower diameter than opening of element 136, whereby the opening is defined by space occupied by the circumference of 110,112.
Applicant argues that Claim 23 is improper. 
In response, the rejection of Claim 23 has been withdrawn.
Applicant argues that the rejection of Claim 36 is improper.
In response, the Examiner respectfully disagree.  The prior art of Ray 2010/0206896 was initially utilized in the office action dated 7/9/21.
	Regarding Claim 36, Ray discloses a wipes dispenser comprising: a base (115); a nozzle (118) secured to the base (115); a nozzle opening (fig.3) located in the nozzle (118); a nozzle guard (124) secured to the base (115); the nozzle guard (124) having a nozzle guard opening (132); the nozzle guard opening (132) located above the nozzle opening (fig.3); the nozzle guard (124) in contact (fig.3; the nozzle guard does come in contact with the nozzle) with at least a portion of the nozzle (118) proximate the nozzle opening (fig. 3).
Although Ray does not explicitly disclose wherein the nozzle guard (124) serves as a wear guard and eliminates or slows wear of the nozzle opening (114), when the wipes are torn, element 124 prevents the nozzle 118 from the entire repetitive strain of tearing the wipes. Instead, element 124 bears the majority of the tearing force, see fig.5. Moreover, this limitation is an intended-use recitation.
	Applicant alleges that the nonstatutory double patenting rejection should be withdrawn. Applicant claims that none of the claims in US 10,806,310 or US 10,542,854 require the claimed nozzle guards or the structure of the claimed nozzle guards. None of the claims of US 10,806,310 or US 10,542,854 give Applicants the “right to exclude” others from use of the claimed nozzle guards.
	In response, the Examiner respectfully disagree with the Applicant. The rejection is restated herein: Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are very obvious in light of US 10,806,310. The cited patent recited “a nozzle”. Nozzles inherently are shaped in the form of a dome with an opening in the apex thereof. The instant application recited “the nozzle having a dome; ..the opening located in the apex of the dome; ..the nozzle having an upper surface of the dome shape”. Although the cited patent does not disclose “a nozzle guard”; it would be very obvious for the nozzle of the cited patent to be attached to the container via an element which can be called “a nozzle guard”. The nozzle of the wipes dispenser must be connected to the wipes container via an implementation mechanism. Moreover, it is also notoriously obvious to attach the nozzle to the container in a manner wherein the nozzle will not fall off the container upon usage by the consumer. Thus, a nozzle guard is notoriously obvious for a wipes dispenser with a nozzle attached to the dispensing container to have.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No.10,806,310. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are very obvious in light of US 10,806,310. The cited patent recited “a nozzle”. Nozzles inherently are shaped in the form of a dome with an opening in the apex thereof. The instant application recited “the nozzle having a dome; ..the opening located in the apex of the dome; ..the nozzle having an upper surface of the dome shape”. Although the cited patent does not disclose “a nozzle guard”; it would be very obvious for the nozzle of the cited patent to be attached to the container via an element which can be called “a nozzle guard”.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No.10,542,854. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are very obvious in light of US 10,542,854. The cited patent recited “a nozzle”. Nozzles inherently are shaped in the form of a dome with an opening in the apex thereof. The instant application recited “the nozzle having a dome; ..the opening located in the apex of the dome; ..the nozzle having an upper surface of the dome shape”. Although the cited patent does not disclose “a nozzle guard”; it would be very obvious for the nozzle of the cited patent to be attached to the container via an element which can be called “a nozzle guard”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2013/0306669).
Regarding Claim 21, Ray discloses a wipes dispenser (fig.1) comprising: a container (102); a plurality of wipes (104) contained within the container (102); a fluid (fluid employed to wet wipes and are collected by fluid retaining member 116) for wetting the plurality of wipes; a receiving member (132) connected to the container (102); a nozzle (110); at least a portion of the nozzle having a dome (110 clearly has a dome; fig.1); the nozzle (110) having a nozzle opening (114) located therethrough; the opening located in the apex of the dome (fig.1; 114 is clearly located in the apex of the dome); the nozzle (110) having an upper surface of the dome shape (fig.1; 110 has an upper and lower surface which both have a surface of the dome shape); a nozzle guard (136) located over at least a portion of the upper surface (fig.1) of the dome; and the nozzle guard (136) having a guard opening (retaining ring 136 has an opening since it wraps around 110) proximate the nozzle opening (114).
Although Ray does not explicitly disclose wherein the nozzle guard (136) eliminates or slows wear of the nozzle opening (114), it would have been obvious to one of ordinary skill in the art before 
In addition, fig.1 of Ray clearly illustrate that the rejection of Claim 21 is indeed proper. Furthermore, element 136 is an annular fluid retaining ring. Thus, by the mere action of element 136 capturing and retaining the excess fluid, it acts as a guard that precludes the nozzle 110 from being overly saturated or simply saturated with fluid, thus prolonging its use and durability.
Regarding Claim 22, Ray discloses wherein the nozzle guard opening (retaining ring 136 has an opening since it wraps around 110) is slightly larger than the nozzle opening (114).
Claims 29,30 rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2013/0306669) in view of Hill et al. (US 2015/0272406).
Regarding Claim 29, Ray does not disclose wherein the nozzle comprises silicone.
Hill discloses wherein the member comprises silicone (para.0043). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the dispenser of Ray with wherein the nozzle comprises silicone since such configuration is very well-known in the art and merely requires routine skill to implement.
Regarding Claim 30, Ray does not disclose wherein the nozzle comprises an elastomer.
Hill discloses wherein the container comprises an elastomer (para.0022). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the dispenser of Ray with wherein the nozzle comprises an elastomer since such configuration is very well-known in the art and merely requires routine skill to implement.


Claims 36-37,39 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2010/0206896).
Regarding Claim 36, Ray discloses a wipes dispenser comprising: a base (115); a nozzle (118) secured to the base (115); a nozzle opening (fig.3) located in the nozzle (118); a nozzle guard (124) secured to the base (115); the nozzle guard (124) having a nozzle guard opening (132); the nozzle guard opening (132) located above the nozzle opening (fig.3); the nozzle guard (124) in contact (fig.3; the nozzle guard does come in contact with the nozzle) with at least a portion of the nozzle (118) proximate the nozzle opening (fig. 3).
Although Ray does not explicitly disclose wherein the nozzle guard (124) serves as a wear guard and eliminates or slows wear of the nozzle opening (114), when the wipes are torn, element 124 prevents the nozzle 118 from the entire repetitive strain of tearing the wipes. Instead, element 124 bears the majority of the tearing force, see fig.5. Moreover, this limitation is an intended-use recitation.
Regarding Claim 37, Ray discloses a container (112) and a cap (138), wherein the base (115) is secured to the cap (138).
Regarding Claim 39, Ray discloses wherein the base (115) is movable with respect to a top of a container (112).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/               Examiner, Art Unit 3651                                                                                                                                                                                         
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651